DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner has re-annotated the IDS submitted 2/15/19, to correct a typographical error in the citation of one of the references.  For the last NPL reference, the 5 and 2 at the end of the corresponding PCT case number were transposed.

Allowable Subject Matter
Claims 1-9, 17-20, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "moving an actuator through a medium in response to a first current request and the actuator current waveform; ... ; determining a stiffness of the medium ... ; determining a second current request based on the stiffness of the medium; and moving the actuator through the medium according to a predefined constant velocity in response to the second current request and the current actuator waveform", in combination with the remaining claim elements as set forth in claim 1, and claims 2-7 depending therefrom.
The prior art does not disclose or suggest, "moving an actuator through a medium in response to a first current request and the actuator current waveform; ... ; determining a stiffness of the medium ... ; determining a second current request based on the stiffness of the medium; and moving the actuator through the medium according to a predefined constant load ramp rate in response to the second current request and the current actuator waveform", in combination with the remaining claim elements as set forth in claim 8, and claim 9 depending therefrom.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 12/22/20, with respect to the objections and 112(b) rejections have been fully considered and are persuasive.  The objections and 112(b) rejections have been withdrawn.  Regarding Applicant’s remarks, Examiner agrees that the amendments either overcome or render moot all objections and 112(b) rejections.  Regarding the 112(b) rejections, the defective use of “small” has been deleted.
Applicant’s arguments, see remarks, filed 12/22/20, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks, Examiner agrees that the current amendment overcomes the previous rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
German (2005/0267695) (see paragraph 733) discloses compensating for errors similar to those Applicant’s invention addresses, and arguably suggests updating a motion command responsive to through the material and the reference does not teach or suggest the “constant velocity” limitations.
Shi et al. (2012/0131702) discloses real-time feedback control of an AFM, which reads on some of the claim limitations, under a broad interpretation.
Alstrin (2019/0107472) discloses subject matter similar to that of the current application, and appears to share its assignee and inventor.  However, this references does not support any rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852